Case 1:19-cv-00301-RGA Document 85 Filed 05/26/20 Page 1 of 9 PageID #: 1904




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE



   CYTONOME/ST, LLC,

                                 Plaintiff,
                                                Civil Action No. 19-cv-301-RGA
                      v.

   NANOCELLECT BIOMEDICAL, INC.,

                                Defendant.


                                MEMORANDUM OPINION


Rodger D. Smith II, Anthony D. Raucci, MORRIS, NICHOLS, ARSHT & TUNNELL LLP,
Wilmington, DE; Kirt S. O’Neill (argued), Daniel L. Moffett (argued), AKIN GUMP STRAUSS
HAUER & FELD LLP, San Antonio, TX, Thomas W. Landers IV (argued), AKIN GUMP
STRAUSS HAUER & FELD LLP, Houston, TX;
      Attorneys for Plaintiff


Ian R. Liston, WILSON SONSINI GOODRICH & ROSATI, P.C., Wilmington, DE; Douglas H.
Carsten (argued), Rhyea Malik, WILSON SONSINI GOODRICH & ROSATI, P.C., San Diego,
CA; Adam Burrowbridge (argued), WILSON SONSINI GOODRICH & ROSATI, P.C.,
Washington, DC;
      Attorneys for Defendant




May 26, 2020
Case 1:19-cv-00301-RGA Document 85 Filed 05/26/20 Page 2 of 9 PageID #: 1905




/s/ Richard G. Andrews
ANDREWS, U.S. DISTRICT JUDGE:

       Before the Court is the issue of claim construction of multiple terms in U.S. Patent No.

6,877,528 (“the ’528 patent”); U.S. Patent No. 8,623,295 (“the ’295 patent”), U.S. Patent No.

9,011,797 (“the ’797 patent”); U.S. Patent No. 9,339,850 (“the ’850 patent”); U.S. Patent No.

10,029,263 (“the ’263 patent”); U.S. Patent No. 10,029,283 (“the ’283 patent”); and U.S. Patent

No. 10,065,188 (“the ’188 patent”). The Court has considered the Parties’ Joint Claim

Construction Brief. (D.I. 66). The Court heard oral argument by videoconference on April 28,

2020. (D.I. 81).

I.     BACKGROUND

       Plaintiff Cytonome filed the instant action on February 12, 2019, alleging infringement of

seven asserted patents by Defendant NanoCellect. (D.I. 1). The asserted patents claim cell

sorter devices. (D.I. 66 at 1-2).

II.    LEGAL STANDARD

       “It is a bedrock principle of patent law that the claims of a patent define the invention to

which the patentee is entitled the right to exclude.” Phillips v. AWH Corp., 415 F.3d 1303, 1312

(Fed. Cir. 2005) (en banc) (internal quotation marks omitted). “‘[T]here is no magic formula or

catechism for conducting claim construction.’ Instead, the court is free to attach the appropriate

weight to appropriate sources ‘in light of the statutes and policies that inform patent law.’”

SoftView LLC v. Apple Inc., 2013 WL 4758195, at *1 (D. Del. Sept. 4, 2013) (quoting Phillips,

415 F.3d at 1324) (alteration in original). When construing patent claims, a court considers the

literal language of the claim, the patent specification, and the prosecution history. Markman v.

Westview Instruments, Inc., 52 F.3d 967, 977–80 (Fed. Cir. 1995) (en banc), aff’d, 517 U.S. 370

(1996). Of these sources, “the specification is always highly relevant to the claim construction


                                                 1
Case 1:19-cv-00301-RGA Document 85 Filed 05/26/20 Page 3 of 9 PageID #: 1906




analysis. Usually, it is dispositive; it is the single best guide to the meaning of a disputed term.”

Phillips, 415 F.3d at 1315 (internal quotation marks omitted).

        “[T]he words of a claim are generally given their ordinary and customary meaning. . . .

[Which is] the meaning that the term would have to a person of ordinary skill in the art in

question at the time of the invention, i.e., as of the effective filing date of the patent application.”

Id. at 1312–13 (citations and internal quotation marks omitted). “[T]he ordinary meaning of a

claim term is its meaning to [an] ordinary artisan after reading the entire patent.” Id. at 1321

(internal quotation marks omitted). “In some cases, the ordinary meaning of claim language as

understood by a person of skill in the art may be readily apparent even to lay judges, and claim

construction in such cases involves little more than the application of the widely accepted

meaning of commonly understood words.” Id. at 1314.

        When a court relies solely upon the intrinsic evidence—the patent claims, the

specification, and the prosecution history—the court’s construction is a determination of law.

See Teva Pharm. USA, Inc. v. Sandoz, Inc., 135 S. Ct. 831, 841 (2015). The court may also

make factual findings based upon consideration of extrinsic evidence, which “consists of all

evidence external to the patent and prosecution history, including expert and inventor testimony,

dictionaries, and learned treatises.” Phillips, 415 F.3d at 1317–19 (internal quotation marks

omitted). Extrinsic evidence may assist the court in understanding the underlying technology,

the meaning of terms to one skilled in the art, and how the invention works. Id. Extrinsic

evidence, however, is less reliable and less useful in claim construction than the patent and its

prosecution history. Id.

        “A claim construction is persuasive, not because it follows a certain rule, but because it

defines terms in the context of the whole patent.” Renishaw PLC v. Marposs Societa’ per



                                                   2
Case 1:19-cv-00301-RGA Document 85 Filed 05/26/20 Page 4 of 9 PageID #: 1907




Azioni, 158 F.3d 1243, 1250 (Fed. Cir. 1998). It follows that “a claim interpretation that would

exclude the inventor’s device is rarely the correct interpretation.” Osram GMBH v. Int’l Trade

Comm’n, 505 F.3d 1351, 1358 (Fed. Cir. 2007) (citation and internal quotation marks omitted).

III.   CONSTRUCTION OF DISPUTED TERMS

1.     “buffer” (’528 Patent, ’850 Patent)
       a.      Plaintiff’s proposed construction:
               Original: “a physical structure that contains fluid and receives a pressure pulse”
               Revised: “a reservoir of fluid that absorbs a pressure pulse”

       b.      Defendant’s proposed construction: indefinite or 35 U.S.C. § 112 ¶ 6

               ’528 Patent:
               Structure: None
               Function: “for absorbing a pressure [pulse/variation]”

               ’850 Patent:
               Structure: “[Buffer chamber/reservoir] 70a, buffer chamber 70b, buffer bubble
               valve 100a, buffer bubble valve 100b, or valve 100”
               Function: “for absorbing or dampening the pressure pulse”

       c.      Court’s construction: “a reservoir of fluid that absorbs a pressure pulse”

       I rejected Defendant’s proposals for the construction of “buffer” at the Markman hearing

because I do not think that the term “buffer” is indefinite. (D.I. 81 at 31:1-10). I declined to

adopt Plaintiff’s original proposed construction because it does not really define what a buffer is.

(Id. at 31:10-19). I gave Plaintiff an opportunity to submit a revised proposal. (Id.). Plaintiff

has done so and proposes that “buffer” means “a reservoir of fluid that absorbs a pressure pulse.”

(D.I. 82 at 1). Plaintiff takes this definition from the prosecution history and substitutes

“absorbs” for “receives” in its original definition, and replaces “physical structure” with the more

descriptive term “reservoir.” (Id. at 1-2). This revised proposal uses more specific terms that are

no longer in dispute. (Id. at 2). Plaintiff claims, and I agree, that these are not substantive




                                                  3
Case 1:19-cv-00301-RGA Document 85 Filed 05/26/20 Page 5 of 9 PageID #: 1908




changes from its original proposed construction and that Plaintiff’s revised construction remains

consistent with the intrinsic record. (Id.).

        Defendant contends that the inclusion of the word “fluid” in Plaintiff’s construction is

contradictory to the understanding of a person of ordinary skill in the art. (D.I. 84 at 1). The

parties agreed that “fluid” refers both to gas and liquid. (D.I. 81 at 14:18-19; 28:19-24). During

the Markman hearing, Defendant argued that the “buffer” requires a “compressible fluid which is

a gas” in the reservoir. (D.I. 81 at 28:24-29:14). In a letter, Defendant reasserts this argument

and points to several portions of the patents which describe the reservoir as being filled with gas.

(D.I. 84 at 1-2). Plaintiff cites different portions of the specifications that show that the reservoir

is “a chamber having a resilient wall or contains a compressible fluid such as a gas.” (D.I 82 at

3). Plaintiff’s expert also states that a person of ordinary skill in the art would understand that a

reservoir filled “with a compressible gas instead of a liquid” is only one example of a buffer

design contemplated by the patents for adequate absorption of the pressure pulse. (D.I. 67, Ex. H

at ¶ 52).

        While Defendant’s cited examples demonstrate that a reservoir can be filled with gas, I

am not convinced that they indicate that the buffer reservoir can only be filled with a

“compressible fluid.” Construing the term to require that the fluid which fills the buffer be

compressible would incorrectly incorporate a narrowing limitation into the construction. Thus, I

construe “buffer” to mean “a reservoir of fluid that absorbs a pressure pulse.”

2.      “reservoir”
        a.     Plaintiff’s proposed construction: “a physical structure that contains fluid” or
               plain and ordinary meaning

        b.     Defendant’s proposed construction: Indefinite or 35 U.S.C. § 112 ¶ 6
               Structure: the second side passage 174b and the second bubble valve 10b
               Function: “for dampening or absorbing a pressure pulse propagated across the
               flow channel”

                                                   4
Case 1:19-cv-00301-RGA Document 85 Filed 05/26/20 Page 6 of 9 PageID #: 1909




                Or, “the physical structure of a reservoir operatively associated with the flow
                channel and structurally designed for dampening or absorbing a pressure pulse
                propagated across the flow channel”

        c.      Court’s construction: plain and ordinary meaning

        At the Markman hearing, I construed “reservoir” to have its plain and ordinary meaning.

(D.I. 81 at 32:9-19). The term is not a nonce word, and Defendant has not overcome the

presumption that “reservoir” is not a means-plus-function term.

3.      “absorbing”
        a.      Plaintiff’s proposed construction: plain and ordinary meaning

        b.      Defendant’s proposed construction: “to receive without recoil or echo”

        c.      Court’s construction: plain and ordinary meaning

        At the Markman hearing, I construed “absorbing” to have its plain and ordinary meaning.

(D.I. 81 at 42:17-43:6).

4.      “pressure pulse”
        a.      Plaintiff’s proposed construction: plain and ordinary meaning

        b.      Defendant’s proposed construction: “a unidirectional flow to the
                [microchannel/supply duct]”

        c.      Court’s construction: plain and ordinary meaning

        Defendant argues that a person of ordinary skill in the art, in light of the claims and

specifications, would understand the “pressure pulse” to “only move[] in one direction.” (D.I. 66

at 18). Defendant points to claim 1 of the ’263 patent to show that the patents contemplate

directionality of the pressure pulse. (Id. at 19). The claim recites “a transient pressure pulse in a

direction substantially perpendicular to a flow direction of the fluidic stream of particles.” (’263

patent, col. 14:4-9).

        Defendant also argues that Figure 6 of the ’850 patent is inoperable if the “plunger” does

not create a “unidirectional flow.” (D.I. 66 at 21). Defendant first introduced the argument that

                                                  5
Case 1:19-cv-00301-RGA Document 85 Filed 05/26/20 Page 7 of 9 PageID #: 1910




a non-unidirectional flow would render the embodiment of Figure 6 inoperable through an expert

declaration in its sur-reply. (See id.). I therefore gave Plaintiff a chance to submit a responsive

supplemental expert declaration. (D.I. 81 at 60:25-61:25). Unsurprisingly, Plaintiff’s expert’s

opinion is that a person of ordinary skill in the art would understand that the embodiment

illustrated in Figure 6 “is not unidirectional and is also operable.” (D.I. 82-1 at 7).

       I am not persuaded that the patents require the pressure pulse to be only in one direction.

To the extent that any directionality of the pressure pulse is recited by the claims, it would be

inappropriate to add that limitation into the construction. Thus, I construe “pressure pulse” to

have its plain and ordinary meaning.

5.     “otherwise sealed”
       a.      Plaintiff’s proposed construction: a reservoir or chamber that is “otherwise sealed
               [from]” is a reservoir or chamber that is not open to an exterior environment

       b.      Defendant’s proposed construction: “otherwise closed off from fluid connection”

       c.      Court’s construction: “sealed in all other aspects”

       At the Markman hearing, both sides agreed that I do not need to construe “otherwise

sealed” for the ’797 patent because the claim itself recites “otherwise sealed from an exterior

environment.” (D.I. 81 at 65:9-12; see ’797 patent, col. 14:9-10). Regarding the ’283 patent, I

stated at the hearing that “otherwise sealed” is a broad term that doesn’t require other limitations

in its construction. (D.I. 81 at 75:23-76:5). A person of ordinary skill in the art could reasonably

understand the plain and ordinary meaning of the term to be that the “first chamber” in claim 1,

and the “second chamber” in claim 6, are sealed in all other aspects. I therefore construe

“otherwise sealed” to mean “sealed in all other aspects.”

6.     “selectively applying”
       a.      Plaintiff’s proposed construction: plain and ordinary meaning



                                                  6
Case 1:19-cv-00301-RGA Document 85 Filed 05/26/20 Page 8 of 9 PageID #: 1911




        b.      Defendant’s proposed construction: indefinite

        c.      Court’s construction: plain and ordinary meaning

        At the Markman hearing, I construed “selectively applying” to have its plain and ordinary

meaning. (D.I. 81 at 76:18-25). I do not think it is indefinite.

7.      “an actuator connected to the first side channel”
        a.      Plaintiff’s proposed construction: plain and ordinary meaning

        b.      Defendant’s proposed construction: indefinite

        c.      Court’s construction: plain and ordinary meaning

        At the Markman hearing, I construed “an actuator connected to the first side channel” to

have its plain and ordinary meaning. (D.I. 81 at 83:7-11). I do not think it is indefinite.

8.      “microsorter having a switching region and a microfluidic channel formed in the
        microfluidic chip fluidically coupled to a sample input[,] a keep output, a waste output,
        and the switching region”
        a.      Plaintiff’s proposed construction: plain and ordinary meaning

        b.      Defendant’s proposed construction: indefinite

        c.      Court’s construction: plain and ordinary meaning

        At the Markman hearing, I construed “microsorter having a switching region and a

microfluidic channel formed in the microfluidic chip fluidically coupled to a sample input[,] a

keep output, a waste output, and the switching region” to have its plain and ordinary meaning.

(D.I. 81 at 92:17-93:3). I do not think it is indefinite.

9.      “from the stream of particles”
        a.      Plaintiff’s proposed construction: plain and ordinary meaning

        b.      Defendant’s proposed construction: “from the continuous moving procession of
                fluid and particles”

        c.      Court’s construction: plain and ordinary meaning




                                                   7
Case 1:19-cv-00301-RGA Document 85 Filed 05/26/20 Page 9 of 9 PageID #: 1912




       At the Markman hearing, I construed “from the stream of particles” to have its plain and

ordinary meaning. (D.I. 81 at 95:24-96:3).

10.    “carrier fluid”
       a.      Plaintiff’s proposed construction: “a sheath of compatible liquid surrounding a
               particle for carrying one or more particles through a duct or channel”

       b.      Defendant’s proposed construction: “fluid containing the particles moving
               through the system”

       c.      Court’s construction: plain and ordinary meaning

       I rejected Plaintiff’s proposed construction at the Markman hearing because I do not

think that the postdated lexicography of the ’850 patent can retroactively apply to the term in the

’528 patent. (D.I. 81 at 98:7-12). Defendant argues that I should adopt its proposal because the

construction “mak[es] clear that the stream of particles is a different laminar flow system in the

system from the carrier fluid.” (Id. at 105:7-9). Whether the stream of particles is distinct from

the carrier fluid appears to be a dispute between the parties. (Id. at 100:15-102:21). Defendant

offered that substituting “conveying” for “containing” in its proposal may be a more clear and

accurate construction. (Id. at 106:12-14). I do not see how either construction resolves the

dispute about the distinction between the stream of particles and the carrier fluid, or how either is

helpful over the plain and ordinary meaning. Further, both of Defendant’s proposed

constructions invite redundancy as the claims recite “a channel for conveying a stream of

particles in a carrier fluid.” (’528 patent, col. 15:16-17, 16:4-5). Thus, I construe “carrier fluid”

to have its plain and ordinary meaning.

IV.    CONCLUSION

       Within five days the parties shall submit a proposed order consistent with this

Memorandum Opinion suitable for submission to the jury.



                                                  8
